Council Question Time
The next item is Question Time (B6-0156/2008).
The following questions are addressed to the Council.
Subject: Passport discrimination in the EU
In some EU countries, passports and other documents used for crossing borders are issued not only to the nationals of those countries, but also to stateless persons residing permanently in the countries concerned. Given that most of these persons belong to ethnic minorities, does the Council intend to adopt or propose formats for passports and other similar documents which no longer include negative details such as 'aliens', and thus put an end to discrimination based on ethnic origin?
President-in-Office. - (SL) I have a rather brief answer. Namely, that the issuing of passports or travel documents to stateless persons permanently resident in a Member State does not fall under the competence of the Community.
Therefore, neither the European Commission nor the Council is competent to propose any changes in connection with this sort of passport, or any other travel documents.
(ES) Mr President, the reply from the President-in-Office of the Council is very clear indeed: there may be no discussion of this kind of issue. Perhaps I ought to ask the question in slightly different terms. Can the Council envisage any kind of EU harmonisation in relation to passports and identification of passports, or does it feel this issue will be permanently beyond the Member States' jurisdiction?
President-in-Office. - (SL) Mr Medina Ortega, thank you very much for your additional question.
At this point the only common standards or common benchmarks that have been adopted are those in the sphere of security elements, passports or other travel documents.
Personally, I could anticipate further measures in this sphere; as for any others, I could not speculate whether there will be any transfer of competence.
This is not a question of whether this matter is important or not, it is a question of competence. At the moment the competence of issuing identity documents to persons without citizenship is in the exclusive competence of the Member States, and the Council and the Commission have no authority.
Thank you.
(DE) I would like to ask a question about a different type of discrimination. In July, your country, Slovenia, is planning to introduce motorway toll stickers and intends to issue two variants: a yearly and a half-yearly sticker. This amounts to discrimination against tens of millions of EU residents travelling to the Mediterranean for their summer holidays. What proposal does the Presidency intend to make to the Slovenian Government to resolve this problem?
President-in-Office. - (SL) Mr Rack, thank you for this question. However, please note that this question should be addressed to the particular Member State, and not to the Council, which does not represent it in this matter.
However, as I have the advantage of knowing this Member State quite well, I should like to add that this is a temporary measure until the satellite toll is introduced, and that the relevant institutions in the European Union have been informed, or notified about this measure, and they have not interpreted it as being discriminatory.
Subject: Ratification of the Treaty of Lisbon
Could the Slovenian Presidency please comment on the current status of the ratification process of the Lisbon Treaty? What steps has the Council taken thus far to ensure a positive outcome of the ratification process?
President-in-Office. - (SL) I would like to inform Mrs Doyle that as of today's date, 21 May 2008, thirteen member states have ratified the Lisbon Treaty.
Maybe I should list them: Hungary signed first, as early as last year, followed by Slovenia and Malta, Romania, France, Bulgaria, Poland, Slovakia, Denmark, Austria, Latvia, Lithuania and Portugal - which means thirteen countries, or almost half.
Already during its six-month Presidency, Slovenia has affirmed its desire that the ratification procedure should run smoothly during our Presidency and then continue just as effectively during the subsequent French Presidency, the objective being that the Lisbon Treaty should come into effect on 1 January 2009, as has been planned.
However, I must emphasise that the ratification is not in the domain either of the Presidency or of the Council, but that it falls within the competence of the Member States, the signatories to the Treaty, in each case in accordance with that country's constitutional regulations.
Thank you.
My thanks to the Presidency. I welcome the fact that 13 Member States to date have ratified the Lisbon Treaty. You will be aware that Ireland is the only country that will be ratifying it through the referendum process.
We have major difficulty at home at the moment in trying to counteract the various different groups on the 'no' side. These groups spread fear and confusion in relation to the Lisbon Treaty, deliberately or not, often on issues that are very important but have nothing to do with the Treaty. Can you then confirm for me, Mr President-in-Office, that Ireland's right to veto future direct taxation proposals will in no way be compromised by the ratification of the Lisbon Treaty, and that there is no connection between the WTO negotiations and the ratification of the Lisbon Treaty at all?
President-in-Office. - (SL) Mrs Doyle, thank you for the two additional questions.
I can confirm that, firstly, any decisions in the sphere of taxation will continue to be made consensually. In other words, even once the Lisbon Treaty comes into effect, provided it is ratified by all the Member States, Ireland, or any other Member State, will continue to have the right to veto any matter concerning taxes.
As regards your second question, namely regarding the negotiations currently being held within the World Trade Organisation, I can also confirm that these negotiations have no direct connection with ratification of the Lisbon Treaty.
Therefore, to both of your additional questions the answer is - yes.
Mr President, I too want to ask the Minister a question with regard to the Treaties and the ratification process in Ireland at the moment.
One of the arguments that is raging at the moment is that, after the ratification of the Lisbon Treaty, countries may lose their veto in the ratification of international trade agreements - WTO agreements, for example.
As it stands, there is a veto, and the 'no' side are maintaining that after Lisbon this will change. I would like the confirmation of the Slovenian presidency as to whether this is the case or not.
ith the luck of the Irish, the electors of Ireland alone are to be allowed to decide on a Treaty which fundamentally affects the future of us all. Will you, on behalf of the Council, pledge to accept their democratic verdict or, like the voters of France and Holland, will they be treated with contempt if they dare to vote 'no', very much in the disreputable tradition of 'Croppy, lie down!' and Nice II?
Ladies and gentlemen, unfortunately I cannot give the floor to any more speakers as the Rules of Procedure do not permit this. I believe everyone is aware that we are studying a change to this Question Time in order to make it more flexible and also more useful. I myself am assisting the working group and we will definitely have positive news in due course. At the moment, the Rules stand as they are and I cannot give the floor to Mr Higgins, despite this having been requested, because he was the third person to request this.
President-in-Office. - (SL) First, regarding the question asked by Mrs Harkin.
There will be changes regarding the conclusion of agreements with third countries and international organisations. This is mentioned in Article 207 of the future Lisbon Treaty. However, it is this very article that at the same time very clearly provides a list of numerous areas where the Member States will retain their veto, since the article lists quite a number of matters and areas for which, when making decisions, the Council will continue to apply the principle of consensus.
It is the fourth paragraph of Article 207. I should mention that there are quite a number of such areas. This is the area of services, the commercial aspects of intellectual property, the area of direct foreign investments, the area of cultural and audio-visual services, the social services area, education, healthcare and others. For all of these areas, even once the Lisbon Treaty comes into effect, the principle of consensus will apply whenever the Council makes a decision, which means with the approval of each and every Member State.
To Mr Allister's question I would say the following: as I have already mentioned in my first reply to the relevant question, the ratification of the Treaty on the European Union is in the domain of the Member States. By signing this Treaty in December last year the Member States committed themselves to do everything in their power so that the text they signed will also be ratified in line with their internal rules, constitutional and other legal provisions.
This is where the Presidency does not have any role. It is owing to the Presidency, for instance, that Slovenia, which currently holds the Presidency of the European Union, has been among the first to fulfil this task. If the ratification should fail, which is something that will hopefully not happen, it will be the sole responsibility of the country where this has happened, and not the responsibility of the Council, or anyone else.
Thank you.
Subject: Negotiations with FYR of Macedonia towards EU membership
Can the Council comment on the current state of play in the negotiations with the Former Yugoslav Republic of Macedonia?
In which areas does the Council feel there has been most progress? What are proving at present to be the most difficult areas to move forward in discussions?
President-in-Office. - (SL) As the scope of the question is quite wide my answer will be slightly longer.
The negotiations with the Former Yugoslav Republic of Macedonia on their EU membership have not yet commenced. Until such time as it joins the European Union, the Stabilisation and Association Agreement is currently the primary framework for the Former Yugoslav Republic of Macedonia's European relations.
In line with the priority tasks defined in the Association Partnership, the country's progress towards gaining European Union membership has been assessed in the Commission's Progress Report. As a rule, the report is published at the end of October or the beginning of November. The Council is looking forward to the Commission producing its next assessment in autumn this year.
In its conclusions of 10 December 2007, the European Council took note of the progress that the Former Yugoslav Republic of Macedonia had made, and expressed its regret that the implementation of its reforms had been delayed. The delays were due to internal political tensions, as a result of which the attention of the country's political institutions was turned away from the European integration priority tasks.
At this point we can mention some positive examples, indicating that the Former Yugoslav Republic of Macedonia is making efforts to avoid such delays. Of the political criteria, the country has achieved progress in the sphere of decentralisation, anticorruption policy, cooperation with the International Criminal Tribunal for the former Yugoslavia, as well as in the interethnic relations, and the implementation of the Ohrid Agreement.
Following the publication of the EU Commission's November Progress Report, the country adopted the Law on Public Prosecutors, the Law on the Public Prosecutors Council and legislation on the Board for Interethnic Issues, and the empty seat on the Judicial Council has also been filled. Progress has also been made in the sphere of security of documents, border controls and migration.
The Council will continue to encourage all the political parties to intensify their dialogue and cooperation and that with different ethnic groups, so that the country can achieve progress with the integration process.
The Council will also continue to encourage both sides to renew their efforts constructively, so that in the negotiations under the auspices of the United Nations a mutually acceptable solution regarding the name issue could be achieved. This would improve regional cooperation and contribute to good relations with their neighbours.
The main reforms that the country still needs to carry out in line with the recommendations from the Association Partnership areas are:
in accordance with the Ohrid Agreement they must continue with decentralisation: two thirds of the municipalities are already in the second stage of the fiscal decentralisation;
they must improve equal representation of ethnic minorities in public administration, the sphere of internal affairs being a good example of this.
The next reforms are the police reform, the judicial reform, and the two major unresolved issues from the so-called May Agreement requiring a wider political consensus, namely the law on languages, and the agreement on regulating the status of victims from the conflicts of 2001.
On 18 February 2008 the Council adopted a decision on the principles, principal tasks and conditions from the EU Association Partnership with the Former Yugoslav Republic of Macedonia. The Council has updated the current partnership by defining the updated principal tasks for further work on the basis of the findings contained in the Commission's Progress Report for the year 2007.
Thank you very much for your response. I am just wondering: are you satisfied that the tensions have now eased enough to allow progress to be made? And if they have eased sufficiently, what sort of timescale are you talking about for the necessary reforms to be implemented in full so that the full negotiation process can get back on track?
President-in-Office. - (SL) As we know, in the Former Yugoslav Republic of Macedonia elections have been called for 1 June. We hope that the campaign period will not cause a delay in carrying out the necessary reforms. Also, hopefully, the reforms will be continued before and also after the election period.
In particular, the Presidency is making efforts to achieve progress in the integration of the West Balkan countries, including the Former Yugoslav Republic of Macedonia on its road towards European Union membership.
We hope that this progress will be achieved as soon as possible, and that the country will be given, among other things, a date when membership negotiations can commence.
Of course, this primarily depends on the country itself, on the rate and quality of their reforms which still need to be completed, and which I have mentioned in my answer.
As the author is not present, Question No 4 lapses.
Subject: Climate change and international security
Javier Solana's recent paper on Climate Change and International Security draws the Council's attention to some major issues relating to climate change and addresses in particular the implications of territorial claims, exclusive economic zones and access to new trade routes brought about by the consequences of climate change. The emphasis on security and geopolitical power opportunities is a departure from the EU's approach to climate change to date that looks to curbing emissions and increasing EU and global preparedness. Is the Council working towards a position and strategy relating to these important issues?
President-in-Office. - (SL) As you all know, in June 2007 the European Council invited its Secretary-General, the High Representative Javier Solana, and the European Commission to present a joint document on how climate change affects international security.
The joint report was presented at the European Council meeting in March of this year. The report identifies possible threats and forms of disputes which could appear in various parts of the world as a result of climate change.
I should like to list some of them by way of example: disputes due to a shortage of resources, particularly when access to resources is used for political purposes; increased migration, the consequence of which is additional pressure on the transit and target countries, which could cause political and ethnic tensions; and probable political tensions due to changes in coastal areas, disappearance of islands or problems of access to new traffic roads and to resources.
Apart from this, the report I mentioned contains several recommendations which require further investigation; their implementation would then have to be followed up by European Union action plans.
This is why the European Council has invited the Council to study the joint document, and to propose its own recommendations no later than in December of this year, on the necessary further measures. The aim of these measures would be, amongst other things, to strengthen cooperation with third countries and regions in the light of climate change and international security.
I should mention that the European Union does not distance itself from the already known common approach to climate change. On the contrary, with this document it points out a new and a very important aspect of climate change, which we shall not be able to avoid in future debates at various levels.
As Mr Mitchell is probably aware, at its spring session in 2007 the European Council approved the objectives of the European Union regarding the reduction in greenhouse gas emissions by 2020. This should have been the Union's contribution to the global and integral agreement for the period beyond 2012.
The European Council has also emphasised that the European Union is committed to transforming Europe into an energy efficient economy, with low emissions of greenhouse gases. It has adopted the decision that until a global and integral agreement for the period beyond 2012 is concluded, the European Union will endeavour to unilaterally reduce its own greenhouse emissions by no less than 20 per cent by the year 2020, compared to the year 1990.
Within the climate and energy bundle the European Parliament and the Council are currently debating the contribution of each Member State in order to achieve the above-mentioned Community's target. Apart from the mitigation of climate change consequences, at the international negotiations on climate change special attention will also be paid to new technologies and the securing of funds.
In June 2007 the European Commission published its green paper under the title of 'Adaptation to climate change in Europe - options for EU action'. This year, after intensive consultations with all interested groups, the Commission will also publish a White Paper on adaptation, which will represent a basis for further discussions concerning the European Union's policy in this area.
Thank you.
I thank the Minister for his reply, but I wonder if the institutions are to some extent at cross purposes here.
On the one side we are staring environmental catastrophe in the face, with Europe and the world continuing as normal, while on the other side we move to engage with the problem of climate change and take the hard decisions that our future generations are dependent upon.
As the Minister has said, in its Spring conclusions the Council did undertake to move towards tackling the serious problem of climate change and to take the serious decisions needed.
But is Mr Solana singing from the same hymn sheet? He has been saying different things: talking of the need for fossil fuel exploration rights in one of the last environmentally pristine places on earth, and calling this an opportunity. Does that not fly in the face of what the European Council is saying? Could we please co-ordinate our messages?
We do have the rapporteur on the climate here, Mrs Doyle, who will be listening to all of this.
President in Office. - (SL) I can assure you that the Secretary-General of the Council - the High Representative for the Common Foreign and Security Policy - has, without any doubt, the same viewpoint as the European Council. He prepared his recommendation on behalf of the Council. The Council has welcomed the report, and has not found any discrepancies or contradictions in relation to the Council's other decisions, including decisions in the sphere of the integrated climate protection and energy policy.
So I do not share the opinion that there are any discrepancies between the High Representative's activities, and the Council's decisions or intentions.
(ES) Mr President, I wish to pick up on the reply from the Council to our colleague's pertinent question by suggesting, particularly in the Member States around the Mediterranean, that we should also discuss the problem of climate change.
One of the proposals in the Commission communication concerns enhancement of the Horizon 2020 Initiative for the depollution of the Mediterranean region, both a victim and a cause of climate change, and there can be no doubt that some very pragmatic action can be taken through this proposal. Does the Council not feel that this is a regional priority in the fight against climate change within the framework of the EU's global agenda?
President-in-Office. - (SL) Thank you, Mr Carner González, for your additional question. We can agree with this initiative. In fact, one of the regions that the Mr Solana has particularly pointed out in his report is the Mediterranean, a region that could become increasingly problematic due to climate change, but also due to migration and similar pressures.
There is no doubt that we can expect that climate and environment protection in general will be one of the main topics within the Barcelona Process, which is soon to be updated with proposals for the establishment of a Union for the Mediterranean. I repeat that this will be an updating of the existing Barcelona process.
As you know, the recently presented European Commission document which refers to these issues has found a way of tackling them, which the Member has touched upon, although, for the time being, the document does not yet mention any specific projects. However, we can expect this to be one of the major topics in our intensified dialogue with countries around the Mediterranean.
Subject: Effective protection of the EU's external borders
Could the Council state what progress has been made under the current Presidency towards more effective protection of the EU's external borders and whether the problem of drug trafficking at coastal locations has been discussed at Council level?
President in Office. - (SL) I believe that Mr Higgins is aware that the Council attributes great importance to the efficient management of external borders. With the free movement of people within the European Union, the appropriate protection and management of external borders is of key importance so as to provide the Member States with internal security and to effectively combat terrorism, illegal immigration and people trafficking.
To this end the European Council has so far produced a number of important measures. It has, among other things, adopted legal instruments such as the Schengen Borders Code, the External Borders Fund, the European Agency for the Management of Operational Cooperation at the External Borders of the Member States - FRONTEX for short. It has also adopted measures in connection with the setting up of the Rapid Border Intervention Teams.
I would also like to draw your attention to three communications which the Commission made public on 13 February this year. These communications contain proposals and recommendations on a possible means of border management at the EU level, on the future development of FRONTEX, on the possible formation of the European Border Surveillance System called EUROSUR, and on the external borders entry-exit system.
The debate on the Commission's proposals and recommendations from these communications took place on 12 March, at the Ministerial Conference in Slovenia. It is anticipated that in June the Justice and Home Affairs Council will adopt the Council's conclusions on the management of the external borders of the EU Member States. These conclusions should list the short-term and long-term priorities for FRONTEX's future development, further recommendations regarding the European Commission's work on using state-of-the art security technology, better management of external borders and guidelines on further work for establishing EUROSUR.
Apart from this, we have been carefully monitoring FRONTEX's activities, particularly as regards the implementation of joint operations, the European Coastal Patrol Network, the further upgrading and utilisation of equipment which is recorded centrally, the so-called CRATE, and the possible deployment of the Rapid Border Intervention Teams.
The establishment of a Maritime Analysis and Operations Centre - Narcotics (MAOC-N) in September of last year was an important step forward for border protection. This is a centre for criminal prosecution with military support, established by seven Member States: the United Kingdom, France, Spain, Ireland, the Netherlands, Italy and Portugal. The centre is also available to any other Member State.
The centre's objective is to eradicate the illegal trade in banned substances by sea or by air across the Atlantic to Europe and Western Africa.
This objective should be achieved with intensified collection, exchange and analysis of information, and with optimal utilisation of the Member States' maritime and air facilities.
Among the Council's priority tasks should also be strengthened border control, and the collection and exchange of classified information on the routes of drug trafficking.
Mr President, as drug usage increases and as more drugs become available, it is clear the security authorities are unable to stop the drug supply from entering especially from South America.
Mr President-in-Office of the Council, you made a reference to coastal patrol; are you and the Council aware of the fact that there is only an occasional inspector on duty at the harbours and airports of the Atlantic coast in the west of Ireland? There is only one boat. And it is only too clear that Ireland is being used as a gateway to export drugs to the other Member States - to your own country and to other countries in the European Union. Are you and the Council worried about this situation?
President-in-Office. - (SL) I am thankful to Mr Higgins for his additional question. I should like to emphasise that the European Council is really concerned about this, and will remain concerned while drug trafficking continues to exist.
As regards Ireland, I should like to emphasise, as I mentioned earlier, that Ireland is one of those countries that have, in September last year, established the Maritime Analysis and Operation Centre - Narcotics (MAOC-N). Its task is precisely the eradication of illegal trade in banned substances that is taking place via this route, that is, either by sea or by air, across the Atlantic, towards Europe or West Africa.
So given the recent establishment of this centre, I expect it to become more active in future, and the Presidency will support these developments, providing encouragement with the leverage that is at its disposal.
(DE) Minister, the extension of the area covered by the Schengen Accords last December has raised concerns among many citizens of the EU that they no longer enjoy the level of security to which they had become accustomed. Following the enlargement of the Schengen area, can it be said that cooperation between the police authorities of Member States in the enlarged area has achieved the desired results?
President in Office. - (SL) Thank you, Mr Rack, for this additional question.
It is important to realise that expansion of the Schengen Area has not happened automatically, or owing to some momentum, or by itself. It happened once the extensive preparations were completed in all the Member States that wanted to be part of the Schengen Area. It happened once the responsible EU bodies and institutions subjected these preparations to a thorough evaluation.
And only once it was confirmed that adequate control had been established on the future external borders of the widened Schengen Area could this expansion take place.
I would particularly like to emphasise that, since we take people's concerns seriously, it is, of course, necessary to inform them that there are no objective reasons for them to be concerned.
I repeat, the expansion of the Schengen Area has not happened just like that. It took place following thorough preparations, and after thorough checks were made that all the technical and security conditions were met, and since they were met, we can today give reassurances that the security of external borders of the expanded Schengen Area is in good hands.
Subject: Combating poverty
How does the Council view the development of safeguards for minimum dignified living and working conditions involving full and productive employment for European citizens and EU residents as a means of combating poverty, in particular child poverty?
President-in-Office. - (SL) Thank you for the question posed by Mrs Panayotopoulos-Cassiotou.
Employment and fighting poverty and social exclusion represent the greatest challenges for the European Union and its Member States. However, I should point out that both employment policy and social policy are within the remit of the Member States, and the European Union supports and complements their activities.
This is why the Member States must develop the most appropriate combination of policies, taking into account their economic and social situation and their employment situation.
Allow me to mention some EU measures taken in this sphere, the intention of which is, as I have already mentioned, to support and complement the policies within the remit of the Member States who are conducting them.
Firstly, the EU legislation regulates a large number of matters concerning employment, including free circulation of the workforce, information and consultation, working conditions and antidiscriminatory measures.
Secondly, tools such as employment guidelines, integrated recommendations and common principles on flexicurity, and political guidance of the Member State in the transposition and implementation of their policies.
Thirdly, also within this open form of coordination, the Member States have shown strong political commitment to an exchange of information and learning from each other. The open method of coordination has contributed to this by establishing common indicators, by encouraging studies and mutual surveys, and through a stronger cooperation at EU level.
In connection with workers' rights and the improvement of working conditions, apart from anything else European legislation regulates the circulation of workers, freedom of information and consultation, working conditions, including working hours, health and safety at work, and antidiscrimination measures, which also cover gender equality measures.
Allow me to point out that Article 137 of the Agreement says that the provisions of this Article shall not apply to salaries. This means that the European Union is not authorised to set minimum wages, nor is it authorised to adjust minimum wages between the Member States.
Within the open method of coordination which has already been mentioned, the Member States are, in fact, encouraged to provide adequate minimum standards. The decision on standards - the type and level of entitlements - are in the exclusive domain of the Member State.
Because the situation differs between Member States, in our opinion there is no point in imposing a common standard. We must keep in mind that in the area of the European Union many Member States are facing issues such as availability of funds, indebtedness and the sustainability of social security systems. So it would be dubious to set up or impose common standards in these areas.
All of this indicates that the Member States should both plan carefully and discuss the issue of minimum standards, and in that way contribute to the elimination of poverty.
In her question, Mrs Panayotopoulos-Cassiotou referred to child poverty in particular. Children are faced with poverty in households where the parents are not in employment, in households where the rate of employment is low and the family income is insufficient, or in instances when income support is not sufficient to eliminate poverty.
Therefore, implementing balanced and integral strategies, and the strategies of active inclusion at least to some degree make a real contribution to promoting the well being of children and young people.
Thank you.
(EL) Mr President, I thank the Council representative for his answer to my question about safeguarding acceptable standards for decent working and living conditions. Decent work is an aim of both the UN global community, under the auspices of the International Labour Organisation (ILO), and the EU. We have in any case passed a resolution on this.
How does the Council intend to implement these decent working and living conditions for citizens, particularly for children?
President-in-Office. - (SL) Thank you very much for the additional question.
On this resolution too, it must be taken into consideration that this topic is within the remit of the Member States. The Council can only speak in general terms. Of course it encourages the Member States to comply with the general provisions contained in the quoted Resolution, or in the standards promoted by the International Labour Organisation. All the EU Member States are also members of the International Labour Organisation.
Thank you.
(PT) We agree with the aims behind alternative energies but it is clear that the food problem and hunger which seem to be increasing are making many people wonder whether biofuels are the right step. My question is, while agreeing that we need to move forward with alternative energies, whether you are able to say publicly and assure our citizens that this route is not increasing the cost of foodstuffs and world hunger.
President in Office. - (SL) Thank you for your additional question.
The issue of higher food prices is certainly a big problem, and that is why this high-level forum too has organised a debate on this topic. The European Council is prepared to do everything to tackle effectively the problem of higher food prices. However, in order to do this, we must first find the reasons why the prices of food are going up - and the reasons are probably numerous.
The factors causing higher food prices are many and varied, and that is why the Council is dealing with them through various bodies. Recently this was debated in the Agricultural and Fisheries Council, which adopted certain guidelines that should contribute to slowing the increase in food prices.
Some time ago, in this very hall, biofuels were mentioned as one of those factors that are supposed to be contributing to higher food prices. There is global awareness of the potential influence of biofuels, and that is why there is an intensive development of so-called sustainable criteria for the production of fuel. Among these sustainable criteria are certainly also those of the social effect, which we shall try to take into consideration.
The work is not complete, but it is continuing intensively. However, I should like to emphasise that the influence of biofuels as a factor influencing higher prices, is most certainly among the less important factors, and that there are a number of others which are more important and are at the same time also being intensively considered by the Council.
Thank you.
Subject: Human rights in Cuba
In February 2008, the Cuban Government signed two legal covenants from the Universal Declaration of Human Rights at the United Nations in New York. These legally binding covenants commit Cuba to allowing the people 'freedom of expression and association, and the right to travel'.
In light of this positive action by Cuba, and the recent constructive visit by Commissioner Louis Michel to Cuba in March, what moves is the Council making to normalise relations with the Cuban Government? What pressure will the Council bring upon Cuba to live up to its international commitments?
President-in-Office. - (SL) Regarding the question posed by Mr Evans, I would like to say the following:
The European Union has welcomed the fact that Cuba has signed the UN International Covenant on Civil and Political Rights (ICPPR), and the International Covenant on Economic, Social and Cultural Rights (ICESCR).
In its statement of 4 March this year, the Presidency assessed Cuba's signing of the two pacts as positive. As Cuba has become a signatory of these legally binding international instruments it has, of course, accepted the obligations arising out of them.
The Presidency has encouraged Cuba to continue with such positive actions, and to further increase its cooperation with the international structures in the area of human rights protection. The European Union will carefully follow the implementation of these legally binding commitments to human rights accepted by Cuba.
In its Conclusions on Cuba, in June 2007, the European Council invited the Cuban government to make political and economic reforms which are necessary to improve the everyday life of the Cuban people. The European Union recognises the right of the Cubans to decide for themselves on their future. The European Union is prepared to provide further constructive support for future development in all spheres of Cuban society, including measures within development cooperation.
However, the European Union continues to remind the Cuban authorities of their particular obligations to encourage and to respect human rights, and their citizens' freedoms.
Further debates are taking place in the European Council on the possibilities of re-establishing a general and open dialogue with Cuba in line with the conclusions reached in June last year. However, whether this will materialise depends also on Cuba, and whether it is prepared to accept the proposal for a political dialogue.
The Presidency invites Cuba to make a further important move and to ratify both the United Nations pacts without any reservations that would undermine their character and effectiveness.
Thank you.
My thanks to the President-in-Office for the further call he has made tonight. I wonder, given the changes in government in Cuba, whether he and the Council have detected any change and increase in the enthusiasm of Cubans to enter into the open political dialogue he mentioned? I wonder also if he could reflect on the current debate taking place in the United States and the debate that no doubt takes place between the Council and the United States in our transatlantic relations. Does he detect any change of policy there which may incentivise further improvements in human rights in Cuba?
President-in-Office. - (SL) Thank you very much to Mr Howitt for the additional question.
I could not say that we have noticed any substantial changes, although we are aware of the potential for change, and the potential for a new chapter in the relationship between the European Union and Cuba. This will also be discussed at one of the next sessions of the General Affairs and External Relations Council.
We hope that this potential will be utilised, and that this can become a reality. Although, I repeat, this is also or primarily up to Cuba.
Thank you.
(SK) The release of the four Cuban prisoners of conscience is a very positive step, as is the Cuban Government's signing of two legally binding covenants from the Universal Declaration of Human Rights at the United Nations on 28 February 2008. However, at least 58 people still remain incarcerated in Cuban prisons purely for insisting on their fundamental rights. In the context of these two UN human rights covenants, what can the Council do for the 75 prisoners of conscience from the 'March group'? I trust that the Council will call on high-ranking Cuban officials to review all cases concerning Cuban dissidents by impartial and non-partisan courts, and will try to get them released.
I was slightly disappointed by your reply because I think the Cubans are indicating a real willingness to move and that the change in government is a change in emphasis in terms of the Cuban approach to the outside world. It would be a great pity if the EU did not use this opportunity and grasp the chance to have a serious dialogue with Cuba. So let us not keep putting more pressure on Cuba to make concessions, let us start with the EU engaging with the Cubans.
President-in-Office. - (SL) Firstly, regarding the question posed by Mrs Pleštinská.
The fact is that the number of political prisoners has been reduced, and the European Union applauds this. However, the European Union will continue to demand from the Cuban authorities the release of all political prisoners. Primarily because Cuba is a member of the UN Human Rights Council and, of course, this implies that it has certain obligations. There is no doubt that the human rights issue will be one of the fundamental issues in our dialogue with Cuba.
And here I should like to turn to Mr Martin's comment. I can reassure him that the Presidency, or the Council, will not lose any opportunity to re-engage in dialogue, should the opportunity arise. Of course, the subject of this dialogue would absolutely have to include the human rights situation, and we hope that Cuba will accept such a proposal for establishing a dialogue.
Thank you.
(DE) Mr President, it baffles me how the Council can simply leave without batting an eyelid. I have been a Member of this House for a long time. Question Time with the Council used to begin at 9 p.m., and the Council was with us until half past ten. Then the Council asked that Question Time be brought forward to 6 or 7 p.m., and we deferred to its wishes. That was our first mistake. Since then, Question Time has always started late, and the representatives of the Council have had to leave on the stroke of seven, regular as clockwork. It is not the fault of the Slovenian Presidency; it is a general problem that we must discuss with the Council. For half of the year, the representatives of the Council can surely stay until Thursday in this beautiful city of Strasbourg and be available to us on Wednesday evenings too.
Your comment is noted. Today we actually started on time at 6 p.m. The sitting therefore did not start late. In any event, the Council has asked for the floor and may speak.
President-in-Office. - (SL) Thank you, Mr President, for allowing me to speak.
I would just like to tell Mr Posselt that the Council respects and has conformed to the decisions that the European Parliament has adopted, of course with consultation with the Council. However, it has been decided that question time should be one hour - which today started on time. It has also been decided that, as a rule, question time should be on Wednesdays, between 6 and 7 p.m. The Council has adapted to meet this, and it respects this and will continue to do so in the future.
Thank you.
(DE) Mr President, allow me to inform the Council that Question Time normally lasts for an hour and a half; when we complain to the Bureau, we are invariably told that Question Times which last for only one hour are the exception. The exceptional arrangement applies every time now.
Mr Posselt, that is a matter for the Conference of Presidents to decide. It is not a question of whether or not I agree. I should like us to have more time, but we must abide by the decision of the Conference of Presidents. In any event, your criticism has been noted and will be forwarded to the Conference of Presidents.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)